Citation Nr: 1415633	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-27 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and V.D.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 30, to August 23, 1978.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified at a hearing before the undersigned in August 2010.  In October 2010, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further AOJ action is warranted, even though such action will, regrettably, further delay an appellate decision.

In October 2010, the Board remanded the claim, in part, to obtain any outstanding private and VA treatment records for the Veteran.  Specifically, the Board directed the AOJ to request all VA treatment records dated since May 2009.  The record does not reflect that this done.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that, where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran indicated that he received treatment at the Muncie VA Outpatient Clinic.  See January 2009 statement.  Although a Health Summary was obtained in May 2009 that showed no data, no documented attempts have been made to obtain any treatment records from this facility since then.  As such, a remand is required to ensure compliance with the Board's remand directives.

The Board notes that the AOJ determined that the Veteran's service treatment records were unavailable.  See December 2007 Formal Finding.  However, his file includes several service treatment records, including his enlistment examination, along with personnel records pertaining to his discharge.  These records indicate that he underwent a psychiatric evaluation at Fort Leonard Wood, Missouri.  Because mental health records and inpatient treatment records are often held separate from service treatment records, a separate attempt should be made to obtain them.  See VBA's Adjudication Procedure Manual, M21-1MR, III.iii.2.A.1.

Finally, the Board finds that a supplemental VA medical opinion is necessary for clarification purposes.  The VA examiner who conducted the VA examination in December 2010 and provided a supplemental opinion in December 2011 diagnosed the Veteran with a mood disorder on Axis I, and an antisocial personality disorder on Axis II.  The examiner opined that the Veteran's antisocial personality disorder was his primary diagnosis and that it arose prior to his military service and was not aggravated by his military service.  The examiner also opined that the Veteran's mood disorder arose from his antisocial personality disorder and long history of chemical dependency and alcohol abuse and that neither diagnosis was a result from his 24 days of active service.

The Veteran's June 1978 enlistment examination reflects that his psychiatric evaluation was normal.  He denied having or having had depression or excessive worry or nervous trouble of any sort.  In August 1978, two weeks after entrance, he was prescribed Parafon Forte for a low back strain.  His service records reflect that he was treated for an overdose of Parafon Forte the following day.  He reported that he was depressed and thought the pills would make him feel better.  He reportedly told another soldier that he took the pills to get out of the Army.  

The controlling statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  To rebut the presumption of soundness, the evidence must clearly and unmistakably show that the disorder at issue pre-existed entry into service and that the disorder did not undergo aggravation in or as a result of service.

As to the diagnosed antisocial personality disorder, personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  See 38 C.F.R. § 3.303(c).  Since a personality disorder is not a disease or injury, it is not subject to the presumption of soundness.  See Terry v. Principi, 340 F.3d 1378, 1385 (Fed. Cir. 2003).  Similarly, a change in the severity of a personality disorder would not be subject to service connection because it still is not a disease or injury.  However, service connection may be granted for disability due to a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

Although the VA examiner provided a lengthy and well-reasoned rationale for his opinion, further clarification is needed to specifically address the legal criteria pertaining to this case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any separately stored mental health clinic records and inpatient treatment records during the Veteran's service, including but not limited to records from the Mental Hygiene Clinic and Army Hospital at Fort Leonard Wood, Missouri, dated in August 1978.  

2.  Obtain any outstanding treatment records for the Veteran from the Muncie VA Outpatient Clinic dated since May 2009.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in items (1) and (2) is completed, return the claims file to the VA examiner who conducted the December 2010 VA examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to review all additional relevant evidence added to the Veteran's claims file and electronic folder since December 2011 and indicate whether such evidence changes his prior conclusions and opinions.  The examiner should ensure that the following questions are addressed.  

a) Mood Disorder:
   
i) Is there clear and unmistakable evidence (i.e., it is undebatable) that the Veteran had a mood disorder prior to his period of active service in July 1978?  

ii) If so, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that (a) the mood disorder was not aggravated by service, or that (b) any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

iii) If the Veteran's mood disorder did not preexist service, is it at least as likely as not (i.e., 50 percent probability or greater) that it had its onset in service or is otherwise attributable to an in-service event, injury, or disease?

b) Antisocial Personality Disorder

i) Was the Veteran's antisocial personality disorder subject to a superimposed injury or disease during active service that resulted in additional disability?  If so, identify the superimposed injury or disease and the resulting disability.  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the claim.  If the claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


